t c memo united_states tax_court julie pusateri petitioner v commissioner of internal revenue respondent docket no filed date david b crall for petitioner christine v olsen for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure together with an accuracy-related_penalty under sec_6662 of dollar_figure we must decide whether petitioner improperly reported income and deductions on two schedules c and on a schedule e attached to her federal_income_tax return whether petitioner is subject_to additional self-employment_tax whether petitioner is entitled to a child_care_credit and whether petitioner is liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and they are so found petitioner resided in solana beach california when her petition was filed for clarity and convenience our findings_of_fact and opinion have been combined during petitioner was married but separated from her husband during that year petitioner was a paralegal licensed to practice in california she operated two paralegal businesses on her federal_income_tax return petitioner reported income and expenses of her two paralegal business on two schedules c julie pusateri-paralegal schedule c-1 and legal assistance center schedule c-2 the parties have used the schedule c-1 and schedule c-2 terminology and so shall we the paralegal business for schedule c-1 was operated out of an office owned by petitioner's husband the office was located in her husband's house petitioner did not pay rent to her husband or to a landlord for_the_use_of the office the office had a fax machine a computer shelves for supplies a telephone a printer and similar items petitioner paid for her own supplies the paralegal business for schedule c-2 was operated out of the legal assistance center in petitioner maintained a checking account with union bank she also maintained an account with wells fargo bank under the name legal assistance center petitioner testified that all earnings from her schedule c-1 paralegal business were deposited into the union bank account and that all earnings from her schedule c-2 paralegal business were deposited into the wells fargo bank account the parties stipulated that the total gross_receipts from petitioner's schedule c-1 paralegal business in the union bank checking account were dollar_figure in the dollar_figure difference between this amount and the dollar_figure reported on the schedule c-1 was due to a mistake on her schedule e supplemental income and loss petitioner reported rent income of dollar_figure from residential property in san diego and rent income of dollar_figure from equipment and furniture for a total of dollar_figure on the schedule e petitioner also deducted expenses of dollar_figure for cleaning dollar_figure for insurance dollar_figure for utilities on the residential property in san diego and depreciation of dollar_figure on equipment and furniture for a total deduction of dollar_figure respondent disallowed for lack of substantiation all of petitioner's expenses claimed on the schedule c-1 and some of the expenses claimed on the schedule c-2 respondent disallowed all expenses claimed on the schedule e and allocated the dollar_figure of schedule e income to petitioner's schedule c-1 deductions are a matter of legislative grace a taxpayer who seeks a deduction must be able to show that the taxpayer comes within the express provisions of the statute 292_us_435 petitioner has the burden of proving that respondent's determinations are incorrect in all respects rule a 290_us_111 we first turn to the expenses deducted on the schedule c-1 and the schedule c-2 the parties agreed by written and oral stipulation that petitioner substantiated the amounts set forth below schedule c-1 car rent-vehicles machinery and equipment rent-other business property supplies meals and entertainment utilities expenses claimed dollar_figure expenses substantiated dollar_figure big_number big_number big_number big_number big_number seminars telephone visa mastercard certification total expenses advertising bad_debt car legal professional services rent-other business property supplies taxes licenses meals entertainment utilities computer expenses bank fees law book depreciation business license fees total expenses _______ dollar_figure schedule c-2 dollar_figure expenses claimed expenses substantiated dollar_figure big_number big_number big_number big_number _______ dollar_figure dollar_figure big_number dollar_figure on her schedule c-1 petitioner claimed rental expenses of dollar_figure and dollar_figure for a total of dollar_figure petitioner admitted that she did not pay the dollar_figure rental expense on machinery petitioner also admitted that she did not pay dollar_figure for rent for_the_use_of her husband's office in short petitioner did not pay the dollar_figure deducted by her on the schedule c-1 except to the extent the parties stipulated that the expenses were substantiated respondent's disallowances of the schedule c-1 and schedule c-2 deductions are sustained we hold that the dollar_figure reported by petitioner on the schedule e was not rental income petitioner admitted that this amount was paid to her by an attorney petitioner claimed this was to help make up for the fact that she supplied her own facilities petitioner conceded that she did not incur any of the dollar_figure of expenses claimed as deductions on her schedule e respondent's disallowance of that amount is sustained the next issue is respondent's allocation of the dollar_figure of schedule e income to petitioner's schedule c-1 petitioner argued that by claiming the dollar_figure on her schedule c-1 and reporting the dollar_figure on her schedule e she merely made a paper transfer of the dollar_figure from her schedule c-1 to her schedule e it was not merely a paper transfer we agree with respondent that this was done to avoid the payment of self-employment_tax however petitioner further argues that by disallowing the dollar_figure rent deduction on her schedule c-1 and then attributing dollar_figure from schedule e to schedule c-1 income respondent has double- counted the dollar_figure we find it significant that the amounts of dollar_figure and dollar_figure included in income on petitioner's schedule e correspond to the amounts of dollar_figure and dollar_figure petitioner deducted on her schedule c-1 we do not believe that petitioner failed to report dollar_figure of income rather we believe that petitioner tried to transfer dollar_figure to her false schedule e and to hide this by specious deductions on her schedule c-1 on this record we are satisfied that petitioner reported all of her income subject_to correction for the dollar_figure mistake in her favor accordingly we sustain petitioner on this issue petitioner's self-employment_tax was increased by respondent a taxpayer is liable for self-employment_tax on net_earnings pursuant to sec_1401 net_earnings are defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the allowable deductions pertaining to such trade_or_business sec_1402 it is not disputed that petitioner is self-employed in both her businesses accordingly petitioner is liable for self- employment_taxes to the extent that petitioner has net_earnings under our findings the deduction of one-half of the self- employment_tax will be a computational adjustment sec_164 the parties stipulated that the gross_receipts in the union bank account were dollar_figure which was dollar_figure less than the gross_receipts of dollar_figure reported on the schedule c-1 we conclude that the gross_receipts for the schedule c-1 business were dollar_figure when we deduct the expenses stipulated as substantiated by petitioner of dollar_figure petitioner had net profit of dollar_figure for her schedule c-1 paralegal business this is in sharp contrast to the net profit of dollar_figure petitioner reported on the original schedule c-1 the gross_receipts for the schedule c-2 business were dollar_figure when we deduct the expenses stipulated as substantiated by petitioner of dollar_figure petitioner had a net_loss of dollar_figure for her schedule c-2 paralegal business this again is in sharp contrast to the dollar_figure loss petitioner reported on the original schedule c-2 petitioner made no argument with respect to the denial of the dollar_figure child_care_credit and we deem this issue conceded respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for sec_6662 and b imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's determinations are presumed correct and petitioner bears the burden to prove she is not liable for the accuracy-related_penalty under sec_6662 rule a 85_tc_934 58_tc_757 petitioner conceded that she took deductions on both the schedule c-1 and the schedule e which were false she had no right to claim these deductions she was unable to substantiate many of the deductions she claimed on both the schedule c-1 and the schedule c-2 in fact she only fully substantiated two items originally deducted on the two schedules c petitioner filed a false schedule e that benefited her through the avoidance of self-employment_tax under the foregoing circumstances we can only conclude that she was negligent we find that petitioner is liable for the accuracy-related_penalty to reflect the various adjustments decision will be entered under rule
